         Case 1:20-cr-00553-SHS Document 17 Filed 01/28/21 Page 1 of 1




                                 ALEXEI SCHACHT
                                ATTORNEY AT LAW
                              123 WEST 94TH STREET
                            NEW YORK, NEW YORK 10025
                                TEL: (646) 729-8180
                                FAX: (212) 504-8341
                               alexei@schachtlaw.net
                                www.schachtlaw.net

                                                 January 27, 2021
BYECF

The Honorable Sidney H. Stein
United States District Court
                                                           MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:    United States v. Diaz
              20 Cr. 553 (SHS)

Dear Judge Stein:

       I respectfully write on behalf of the defendant to request an adjournment of the
hearing currently scheduled for February 2, 2021, at 11:00 AM., in the above-captioned
case. I recently received a plea agreement from the Government that is acceptable but I
need time to prepare my client for the plea hearing. In addition, I will be traveling out of
the country for work on that date. As such, I ask that the Court adjourn the hearing until
February 22 or 23 for him to plead guilty. In addition, we consent to the exclusion of time
for speedy trial calculation purposes until the next court date.

       Thank you for considering this request.

                                                 Respectfully submitted,

                                                 Isl Alexei Schacht

                                                 Alexei Schacht

cc: United States Attorney (by ECF)

The conference is adjourned to February 23, 2021, at 11:00 a.m. The time is excluded from
calculation under the Speedy Trial Act from today until February 23, 2021. The Court finds that the
ends of justice served by this continuance outweigh the best interests of the public and the defendant
in a speedy trial pursuant to 18 U.S.C. 3161(h)(7)(A).

Dated: New York, New York
       January 28, 2021
